Case 2:14-cv-10244-AJT-RSW ECF No. 286, PageID.3164 Filed 09/03/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ROBERT ANNABEL,
                                                    Case No. 14-10244
                Petitioner,
                                                    SENIOR U. S. DISTRICT JUDGE
                    v.                              ARTHUR J. TARNOW

FROST ET AL.,                                       U.S. MAGISTRATE JUDGE
                                                    R. STEVEN WHALEN
             Respondents.


                                         /

     ORDER PROVISIONALLY APPOINTING COUNSEL AND STAYING THE CASE

      On January 17, 2014, Plaintiff, Robert Annabel, filed a pro se Complaint

alleging that Defendants retaliated against him for seeking a unit representative

position at the institution where he was incarcerated, the Gus Harrison Correctional

Facility, and filing a grievance when he was not given the opportunity to sign up for

the position, thereby violating his First Amendment rights. (ECF No. 1). The case has

survived summary judgment (ECF No. 240) and parties have been unable to reach a

settlement agreement. A status conference is currently scheduled for October 26,


                                      Page 1 of 2
Case 2:14-cv-10244-AJT-RSW ECF No. 286, PageID.3165 Filed 09/03/21 Page 2 of 2




2021. (ECF No. 284).


      On August 9, 2021, Mr. Annabel moved to appoint counsel. (ECF No. 285). He

states that he lacks the knowledge and experience necessary to conduct a trial, and has

been paroled so has lost access to the prison law library. Id. The Court agrees to refer

Mr. Annabel’s case to the Court’s Pro Bono Panel in an attempt to have counsel

assigned to Mr. Annabel. See U.S.C. § 1915(e)(1). The case will be stayed for a

period of 90 days while the Court attempts to obtain pro bono counsel. If pro bono

counsel cannot be obtained within 90 days, the stay will be lifted, and the Plaintiff

will proceed pro se.


      Accordingly,

         IT IS ORDERED that Plaintiff is provisionally appointed counsel.

         IT IS FURTHER ORDERED that the case is stayed for 90 days or until pro

 bono counsel is appointed, whichever comes first.

      SO ORDERED.

                                         /s/Arthur J. Tarnow____________
                                         Arthur J. Tarnow
Dated:        September 3, 2021          Senior United States District Judge


                                      Page 2 of 2
